COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TEXAS HEALTH & HUMAN                           §              No. 08-22-00043-CV
  SERVICES AND EL PASO STATE
  SUPPORTED LIVING CENTER,                       §                 Appeal from the

                       Appellants,               §               120th District Court

  v.                                             §            of El Paso County, Texas

  DAVID SEPULVEDA,                               §             (TC# 2018-DCV-0349)

                         Appellee.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until July 19, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Connie J. Flores, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before July 19, 2022.

       IT IS SO ORDERED this 16th day of June, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.